Citation Nr: 1001739	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-15 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a compensable evaluation for left ear otitis 
externa.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, his daughter-in-law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to August 
1946 and from January 1948 to September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the noncompensable 
evaluation for the service-connected left ear otitis externa.

The Board remanded the claim in April 2008 and again in 
September 2008.  The case has been returned to the Board for 
further appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The record raises the issue of entitlement to service 
connection for disequilibrium secondary to otitis.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  The record reflects that the Veteran was scheduled for a 
VA examination in connection with a "claim for increase" in 
March 2009.  The Veteran declined to appear for the 
examination.  

2.  At that time, the Veteran submitted a statement that his 
ill wife needed constant care and he was unable to leave her 
in the care of someone else.  

3.  The Veteran has not established "good cause" which 
would excuse the refusal to report for the scheduled 
examination in March 2009 in connection with the claim for 
increase involving the left ear.

4.  The lay and medical evidence of record does not establish 
that the Veteran's left ear has chronic middle ear disease 
with suppuration or aural polyps.


CONCLUSION OF LAW

The claim of entitlement to a compensable evaluation for left 
ear otitis externa is denied due to failure to report, 
without good cause, for a VA compensation examination.  
38 C.F.R. § 3.655(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must address its September 2008 remand.  
In the remand, the Board noted that the Veteran had raised 
the issue of entitlement to service connection for right ear 
otitis externa.  That claim had not been adjudicated by the 
RO.  The Board remanded the claim for entitlement to a 
compensable evaluation for left ear otitis externa so that 
the RO could consider the claim for entitlement to service 
connection for right ear otitis externa, as the latter claim 
was inextricably intertwined with the claim for increase 
involving the left ear.  In so finding the Board noted that 
under the Diagnostic Code 6200 (which is the Diagnostic Code 
under which the service-connected left ear otitis externa is 
evaluated), it allowed for the disability to be separately 
evaluated under defective hearing.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2009).  The Board then noted that a 
"rating for hearing loss is dependent on whether one or both 
ears are service connected."  In other words, if the 
Veteran's right ear became service connected and the otitis 
externa was evaluated under hearing loss, such a rating could 
directly impact the evaluation for left ear otitis externa.  
The Board ordered that the RO adjudicate the claim for 
entitlement to service connection for right ear otitis 
externa.

The RO has not adjudicated the claim of entitlement to 
service connection for right ear otitis externa.  That 
failure, on its face, indicates that a Stegall violation has 
occurred.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(remand by Board confers on a claimant the right to VA 
compliance with the terms of remand order and imposes on 
Secretary a duty to ensure compliance with those terms).  
However, the Board finds that the Veteran was not been 
prejudiced by this failure.  Unbeknownst to the Board at the 
time of the September 2008 remand, the RO had granted 
compensation for bilateral hearing loss under the provisions 
of 38 U.S.C.A. § 1160 (West 2002) and assigned a 40 percent 
evaluation.  The purpose of the September 2008 remand was to 
address service connection involving the right ear otitis 
externa should it be granted and evaluated under hearing 
loss.  Now that compensation is being paid for a bilateral 
hearing loss, left ear otitis externa evaluation may be 
considered without prejudice.

Under VA regulations, it is incumbent upon the claimant to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  

In this case, the Veteran's claim of entitlement to a 
compensable evaluation for left ear otitis externa is a 
"claim for increase."  See id.  

A March 2009 document from the VA Medical Center indicates 
that the Veteran had been scheduled for both an audiological 
evaluation and an ear disease examination at that time.  The 
Veteran had declined the examination.  A handwritten note 
indicated to see the Veteran's March 2009 letter, date 
stamped "3/30/09."  In that letter, the Veteran stated that 
his wife had had a bad stroke "years ago" and needed care 
all the time.  He added that his wife would not stay with 
anyone else, which he had tried previously and which did not 
"work out."  He added, "At this time, I have no other 
choice than to go with your decision on my claim."  

In a November 2009 supplemental statement of the case, VA 
informed the Veteran that it had received a notice of his 
failure to report for the VA examination.  It provided the 
Veteran with the provisions of 38 C.F.R. § 3.655, which put 
him on notice that he could provide evidence of good cause 
for his failure to report for the examination, such as 
illness of himself or a family member or other acceptable 
reason.  He was given 60 days to submit comment on the 
findings made in the supplemental statement of the case.  No 
response was received from the Veteran.  The November 2009 
supplemental statement of the case was not returned as 
undeliverable.  Thus, the Veteran is presumed to have 
received notice of the examination.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the 
Veteran's claim for an increased rating for left ear otitis 
externa must be denied.  While it could be construed that the 
Veteran's March 2009 statement was an attempt to provide 
evidence of good cause for his failure to report to the 
examination, the specific reason given fails to meet the 
intended purpose of establishing "good cause" for failing 
to report for an examination.  The reasons follow.

The provisions of 38 C.F.R. § 3.655(a) list examples of what 
would constitute good cause, such as "illness or 
hospitalization of the claimant" and "death of an immediate 
family member."  These examples show incidents that would 
have temporarily prevented a claimant from attending an 
examination on a specific day.  In reading the Veteran's 
March 2009 letter, however, he essentially indicates that he 
will never be able to attend an examination on any future 
date because his wife needed constant care "all the time" 
and he was unable to leave her with anyone else.  In other 
words, the purported "good cause" would never end.  The 
intended purpose of establishing "good cause" exception, 
however, involves the claimant providing a valid reason for 
not having attended the examination and expressing a 
willingness to report to a subsequent examination.  

The appellant's March 2009 letter shows no intent to ever 
report for a future examination.  While the Board is aware 
that the Veteran's wife had a stroke and that she likely 
needs constant care, it does not find that the Veteran would 
never be able to attend an examination.  The Board does not 
find credible the underlying assertion that since his wife's 
stroke the appellant has never been unable to leave his 
house, and he will never be able to appear for an 
examination.  Thus, the Board will not construe his statement 
as evidence of good cause for his failure to report for an 
examination.  Had the Veteran expressed a willingness to 
report for an examination, the Board would have remanded the 
claim to allow him the opportunity to be examined.  However, 
the Veteran has expressed no such intent, and his statement 
of, "At this time, I have no other choice than to go with 
your decision on my claim" shows his lack of intent to 
appear for an examination.

For the reasons described above, the Board finds that the 
Veteran has not submitted evidence of "good cause" for his 
failure to report for the March 2009 examinations.  His claim 
for increase is denied.  See 38 C.F.R. § 3.655(b).

Assuming arguendo that the Board could decide the claim on 
the evidence of record, the Board notes that a compensable 
evaluation would not be warranted.  The Veteran's disability 
is rated by analogy to chronic suppurative otitis media.  In 
order to obtain a 10 percent evaluation under Diagnostic Code 
6200, the evidence would need to show chronic middle ear 
disease with suppuration or with aural polyps.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6200.

During the appeal period, there has been no medical evidence 
of any chronic middle or external ear disease involving the 
left ear.  See August 2004 and February 2008 VA examination 
reports.  An October 2008 report from Andrew Spector, M.D., 
shows that the appellant is suffering from disequilibrium and 
Eustachian tube dysfunction, neither of which is a service 
connected disorder at this time.  Additionally, the Veteran's 
lay statements do not establish a basis to award a 
compensable evaluation.  At the November 2004 Decision Review 
Officer hearing, the Veteran stated that the difficulty he 
had with his left ear involved hearing loss, for which he is 
now in receipt of a separate 40 percent evaluation.  He 
essentially admitted that he did not have any ear infections, 
but rather wax build-up, which is not the disability for 
which he is service connected.  Hence, there is no evidence 
in the claims file, either lay or medical, establishing that 
the Veteran meets the criteria for a compensable evaluation 
for left ear otitis externa.  


ORDER

Entitlement to a compensable evaluation for left ear otitis 
externa is denied.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


